                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 LESTER DYER, III                                                   CIVIL ACTION
 VERSUS                                                             NO: 20-256
 SKYLINE EXPRESS III, LLC, ET AL                                    SECTION: "S" (2)


                                     ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant Load 1, LLC's ("Load 1's") Motion to

Dismiss (Rec. Doc. 5) is DENIED as moot.

       This matter arises out of a motor vehicle collision that occurred on December 11, 2018.

In his supplemental and amending Petition for Damages, plaintiff added as a defendant movant

Load 1. Load 1 subsequently removed the matter to this court, and moved to dismiss the claim

against it, contending that plaintiff's petitions did not prove or assert any specific negligent or

wrongful conduct on the part of Load 1, in violation of Federal Rule of Civil Procedure 8(a)(2).

Subsequently, plaintiff filed a Second Amended Complaint in this court, alleging respondeat

superior liability pursuant to Louisiana Civil Code article 2320 against Load 1. Because plaintiff

has now alleged a specific theory of recovery against Load 1, the motion to dismiss is moot, and

accordingly, it is DENIED.
                                        13th
       New Orleans, Louisiana, this _____ day of March, 2020.

                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE
